Exhibit 10.1

 

MOMENTA PHARMACEUTICALS, INC.
2013 INCENTIVE AWARD PLAN

(as amended and restated)

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Momenta Pharmaceuticals, Inc. 2013 Incentive Award Plan (as
it may be amended or restated from time to time, the “Plan”) is to promote the
success and enhance the value of Momenta Pharmaceuticals, Inc. (the “Company”)
by linking the individual interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, Employees, and Consultants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1                                           “Administrator” shall mean the
entity that conducts the general administration of the Plan as provided in
Article 13. With reference to the duties of the Committee under the Plan which
have been delegated to one or more persons pursuant to Section 13.6, or as to
which the Board has assumed, the term “Administrator” shall refer to such
person(s) unless the Committee or the Board has revoked such delegation or the
Board has terminated the assumption of such duties.

 

2.2                                           “Applicable Accounting Standards”
shall mean Generally Accepted Accounting Principles in the United
States, International Financial Reporting Standards or such other accounting
principles or standards as may apply to the Company’s financial statements under
United States federal securities laws from time to time.

 

2.3                                           “Applicable Law” shall mean any
applicable law, including without limitation: (i) provisions of the Code, the
Securities Act, the Exchange Act and any rules or regulations thereunder;
(ii) corporate, securities, tax or other laws, statutes, rules, requirements or
regulations, whether federal, state, local or foreign; and (iii) rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.

 

2.4                                           “Award” shall mean an Option, a
Restricted Stock award, a Restricted Stock Unit award, a Performance Award, a
Dividend Equivalents award, a Stock Payment award or a Stock Appreciation Right,
which may be awarded or granted under the Plan (collectively, “Awards”).

 

2.5                                           “Award Agreement” shall mean any
written notice, agreement, terms and conditions, contract or other instrument or
document evidencing an Award, including through electronic medium, which shall
contain such terms and conditions with respect to an Award as the Administrator
shall determine consistent with the Plan.

 

--------------------------------------------------------------------------------


 

2.6                                           “Award Limit” shall mean with
respect to Awards that shall be payable in Shares or in cash, as the case may
be, the respective limit set forth in Section 3.3.

 

2.7                                           “Board” shall mean the Board of
Directors of the Company.

 

2.8                                           “Change in Control” shall mean and
includes each of the following:

 

(a)                                 A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 2.8(a) or 2.8(c)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  after which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 2.8(c)(ii) as beneficially owning
50% or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

 

(d)                                 The liquidation or dissolution of the
Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or

 

2

--------------------------------------------------------------------------------


 

portion thereof) must also constitute a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control of
the Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

 

2.9                                           “Code” shall mean the Internal
Revenue Code of 1986, as amended from time to time, together with the
regulations and official guidance promulgated thereunder.

 

2.10                                    “Committee” shall mean the Compensation
Committee of the Board, or another committee or subcommittee of the Board or the
Compensation Committee, appointed as provided in Section 13.1.

 

2.11                                    “Common Stock” shall mean the common
stock of the Company, par value $0.0001 per share.

 

2.12                                    “Company” shall have the meaning set
forth in Article 1.

 

2.13                                    “Consultant” shall mean any consultant
or adviser engaged to provide services to the Company or any Subsidiary that
qualifies as a consultant under the applicable rules of the Securities and
Exchange Commission for registration of shares on a Form S-8 Registration
Statement.

 

2.14                                    “Covered Employee” shall mean any
Employee who is, or could be, a “covered employee” within the meaning of
Section 162(m) of the Code.

 

2.15                                    “Director” shall mean a member of the
Board, as constituted from time to time.

 

2.16                                    “Disability” shall mean that the Holder
is either (a) unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. For purposes of the
Plan, a Holder shall be deemed to have incurred a Disability if the Holder is
determined to be totally disabled by the Social Security Administration or in
accordance with the applicable disability insurance program of the Company’s,
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements of this definition.

 

2.17                                    “Dividend Equivalent” shall mean a right
to receive the equivalent value (in cash or Shares) of dividends paid on Shares,
awarded under Section 10.2.

 

2.18                                    “DRO” shall mean a domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended from time to time, or the rules thereunder.

 

3

--------------------------------------------------------------------------------


 

2.19                                    “Effective Date” shall mean the date the
Plan is approved by the Board.

 

2.20                                    “Eligible Individual” shall mean any
person who is an Employee, a Consultant or a Non-Employee Director, as
determined by the Committee.

 

2.21                                    “Employee” shall mean any officer or
other employee (as determined in accordance with Section 3401(c) of the Code and
the Treasury Regulations thereunder) of the Company or of any Subsidiary.

 

2.22                                    “Equity Restructuring” shall mean a
nonreciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of Shares (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per-share value of the Common Stock
underlying outstanding Awards.

 

2.23                                    “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

2.24                                    “Expiration Date” shall have the meaning
given to such term in Section 14.1.

 

2.25                                    “Fair Market Value” shall mean, as of
any given date, the value of a Share determined as follows:

 

(a)                                 If the Common Stock is listed on any
(i) established securities exchange (such as the New York Stock Exchange, the
NASDAQ Global Market and the NASDAQ Global Select Market), (ii) national market
system or (iii) automated quotation system on which the Shares are listed,
quoted or traded, its Fair Market Value shall be the closing sales price for a
Share as quoted on such exchange or system for such date or, if there is no
closing sales price for a Share on the date in question, the closing sales price
for a Share on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(b)                                 If the Common Stock is neither listed on an
established securities exchange, national market system or automated quotation
system, its Fair Market Value shall be established by the Administrator in good
faith.

 

2.26                                    “Full Value Award” shall mean any Award
other than an Option or a Stock Appreciation Right and that is settled by the
issuance of Shares.

 

2.27                                    “Greater Than 10% Stockholder” shall
mean an individual then owning (within the meaning of Section 424(d) of the
Code) more than 10% of the total combined voting power of all classes of stock
of the Company or any subsidiary corporation (as defined in Section 424(f) of
the Code) or parent corporation thereof (as defined in Section 424(e) of the
Code).

 

2.28                                    “Holder” shall mean a person who has
been granted an Award.

 

2.29                                    “Incentive Stock Option” shall mean an
Option that is intended to qualify as an incentive stock option and conforms to
the applicable provisions of Section 422 of the Code.

 

2.30                                    “Non-Employee Director” shall mean a
Director of the Company who is not an Employee.

 

4

--------------------------------------------------------------------------------


 

2.31                                    “Non-Employee Director Equity
Compensation Policy” shall have the meaning set forth in Section 4.6.

 

2.32                                    “Non-Qualified Stock Option” shall mean
an Option that is not an Incentive Stock Option.

 

2.33                                    “Option” shall mean a right to purchase
Shares at a specified exercise price, granted under Article 6. An Option shall
be either a Non-Qualified Stock Option or an Incentive Stock Option; provided,
however, that Options granted to Non-Employee Directors and Consultants shall
only be Non-Qualified Stock Options.

 

2.34                                    “Option Term” shall have the meaning set
forth in Section 6.4.

 

2.35                                    “Parent” shall mean any entity (other
than the Company), whether domestic or foreign, in an unbroken chain of entities
ending with the Company if each of the entities other than the Company
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

 

2.36                                    “Performance Award” shall mean a cash
bonus award, stock bonus award, performance award or incentive award that is
paid in cash, Shares or a combination of both, awarded under Section 10.1.

 

2.37                                    “Performance-Based Compensation” shall
mean any compensation that is intended to qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code.

 

2.38                                    “Performance Criteria” shall mean the
criteria (and adjustments) that the Committee selects for an Award for purposes
of establishing the Performance Goal or Performance Goals for a Performance
Period, determined as follows:

 

(a)                                 The Performance Criteria that shall be used
to establish Performance Goals are limited to the following: (i) net earnings
(either before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation and (D) amortization); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating earnings or profit; (vi) cash flow (including, but not limited to,
operating cash flow and free cash flow); (vii) return on assets; (viii) return
on capital; (ix) return on stockholders’ equity; (x) total stockholder return;
(xi) return on sales; (xii) gross or net profit or operating margin;
(xiii) costs; (xiv) expenses; (xv) working capital; (xvi) earnings per share;
(xvii) adjusted earnings per share; (xviii) price per share; (xix) regulatory
body approval for commercialization of a product; (xx) implementation,
completion or attainment of objectively determinable objectives relating to
research, development, regulatory, commercial, or strategic milestones or
developments; (xxi) market share; and (xxii) economic value, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices.

 

(b)                                 The Administrator, in its sole discretion,
may provide that one or more objectively determinable adjustments shall be made
to one or more of the Performance Goals. Such adjustments may include one or
more of the following: (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued

 

5

--------------------------------------------------------------------------------


 

operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in Applicable Law, accounting principles or business conditions. For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

 

2.39                                    “Performance Goals” shall mean, for a
Performance Period, one or more goals established in writing by the
Administrator for the Performance Period based upon one or more Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a Subsidiary, division, business unit,
or an individual. The achievement of each Performance Goal shall be determined,
to the extent applicable, with reference to Applicable Accounting Standards.

 

2.40                                    “Performance Period” shall mean one or
more periods of time, which may be of varying and overlapping durations, as the
Administrator may select, over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Holder’s right to, and
the payment of, an Award.

 

2.41                                    “Performance Stock Unit” shall mean a
Performance Award awarded under Section 10.1 which is denominated in units of
value including dollar value of Shares.

 

2.42                                    “Permitted Transferee” shall mean, with
respect to a Holder, any “family member” of the Holder, as defined in the
instructions to Form S-8 under the Securities Act.

 

2.43                                    “Plan” shall have the meaning set forth
in Article 1.

 

2.44                                    “Prior Plans” shall mean, collectively,
the following plans of the Company: the Amended and Restated 2002 Stock
Incentive Plan and the 2004 Stock Incentive Plan, in each case as such plan may
be or may have been amended from time to time.

 

2.45                                    “Program” shall mean any program adopted
by the Administrator pursuant to the Plan containing the terms and conditions
intended to govern a specified type of Award granted under the Plan and pursuant
to which such type of Award may be granted under the Plan.

 

2.46                                    “Restricted Stock” shall mean Common
Stock awarded under Article 8 that is subject to certain restrictions and may be
subject to risk of forfeiture or repurchase.

 

2.47                                    “Restricted Stock Units” shall mean the
right to receive Shares awarded under Article 9.

 

2.48                                    “Securities Act” shall mean the
Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------


 

2.49                                    “Shares” shall mean shares of Common
Stock.

 

2.50                                    “Stock Appreciation Right” shall mean a
stock appreciation right granted under Article 11.

 

2.51                                    “Stock Appreciation Right Term” shall
have the meaning set forth in Section 11.4.

 

2.52                                    “Stock Payment” shall mean (a) a payment
in the form of Shares, or (b) an option or other right to purchase Shares, as
part of a bonus, deferred compensation or other arrangement, awarded under
Section 10.3.

 

2.53                                    “Subsidiary” shall mean any entity
(other than the Company), whether domestic or foreign, in an unbroken chain of
entities beginning with the Company if each of the entities other than the last
entity in the unbroken chain beneficially owns, at the time of the
determination, securities or interests representing at least fifty percent (50%)
of the total combined voting power of all classes of securities or interests in
one of the other entities in such chain.

 

2.54                                    “Substitute Award” shall mean an Award
granted under the Plan upon the assumption of, or in substitution for,
outstanding equity awards previously granted by a company or other entity in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock; provided, however, that in no
event shall the term “Substitute Award” be construed to refer to an award made
in connection with the cancellation and repricing of an Option or Stock
Appreciation Right.

 

2.55                                    “Termination of Service” shall mean:

 

(a)                                 As to a Consultant, the time when the
engagement of a Holder as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, without limitation,
by resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment or service with
the Company or any Subsidiary.

 

(b)                                 As to a Non-Employee Director, the time when
a Holder who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

 

(c)                                  As to an Employee, the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, including, without limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-

 

7

--------------------------------------------------------------------------------


 

applicable regulations and revenue rulings under said Section. For purposes of
the Plan, a Holder’s employee-employer relationship or consultancy relations
shall be deemed to be terminated in the event that the Subsidiary employing or
contracting with such Holder ceases to remain an Subsidiary following any
merger, sale of stock or other corporate transaction or event (including,
without limitation, a spin-off).

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1                               Number of Shares.

 

(a)                                 Subject to adjustment as provided in
Section 3.1(b) and Section 14.2, the aggregate number of Shares which may be
issued or transferred pursuant to Awards under the Plan is the sum of
(i) 5,100,000 Shares, plus (ii) the number of Shares subject to any option or
stock appreciation right granted under a Prior Plan on or prior to December 31,
2012 to the extent such Shares become available for issuance under this Plan
pursuant to Section 3.1(b) below thereafter, plus (iii) 1.35 Shares multiplied
by the number of Shares subject to any award granted under a Prior Plan on or
prior to December 31, 2012 other than an option or stock appreciation right to
the extent such Shares become available for issuance under this Plan pursuant to
Section 3.1(b) below thereafter; provided, however, that in no event shall the
number of Shares which shall become available for issuance or transfer pursuant
to Awards under the Plan pursuant to clauses (ii) and (iii) above exceed an
aggregate of 6,523,488 Shares.  Any Shares that are subject to Awards of Options
or Stock Appreciation Rights granted under the Plan shall be counted against
this limit as one (1) Share for every one (1) Share granted. Any Shares that are
subject to Awards granted under the Plan that are other than Options or Stock
Appreciation Rights shall be counted against this limit as 1.35 Shares for every
one (1) Share granted. After the date that the Plan is approved by the Company’s
shareholders, no awards may be granted under any Prior Plan, however, any awards
under any Prior Plan that are outstanding as of the date that the Plan is
approved by the Company’s shareholders shall continue to be subject to the terms
and conditions of such Prior Plan. Notwithstanding anything in this Section 3.1
to the contrary, the number of Shares that may be issued or transferred pursuant
to Awards under the Plan (including Incentive Stock Options) shall not exceed an
aggregate of 11,623,488 Shares, subject to adjustment pursuant to Section 14.2.

 

(b)                                 If (i) any Shares subject to an Award are
forfeited or expire or an Award is settled for cash (in whole or in part), or
(ii) after the Effective Date any Shares subject to an award granted under any
Prior Plan on or prior to December 31, 2012 are forfeited or expire or an award
granted under any Prior Plan on or prior to December 31, 2012 is settled for
cash (in whole or in part), the Shares subject to such Award or award under the
Prior Plan shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for Awards under the Plan, in accordance with
Section 3.1(d) below. Notwithstanding anything to the contrary contained herein,
the following Shares shall not be added to the Shares authorized for grant under
Section 3.1(a) and shall not be available for future grants of Awards:
(i) Shares tendered by a Holder or withheld by the Company in payment of the
exercise price of an Option; (ii) Shares tendered by the Holder or withheld by
the Company to satisfy any tax withholding obligation with respect to an Award;
(iii) Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof; and (iv) Shares purchased on the open market with the cash proceeds
from the exercise of Options. Any Shares repurchased by the Company under
Section 8.4 at the same or lower price paid by the Holder so that such Shares
are returned to the Company shall again be available for Awards. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no Shares

 

8

--------------------------------------------------------------------------------


 

may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

 

(c)                                  Substitute Awards shall not reduce the
Shares authorized for grant under the Plan. Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available Shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by or providing services to the Company or
its Subsidiaries immediately prior to such acquisition or combination.

 

(d)                                 Any Shares that again become available for
grant pursuant to this Section 3.1 shall be added back as: (i) one (1) Share if
such Shares were subject to an Option or a Stock Appreciation Right granted
under the Plan or an option or stock appreciation right granted under any Prior
Plan, and (ii) as 1.35 Shares if such Shares were subject to Awards other than
Options or Stock Appreciation Rights granted under the Plan or awards other than
options or stock appreciation rights granted under any of the Prior Plans.

 

3.2                                           Stock Distributed. Any Shares
distributed pursuant to an Award may consist, in whole or in part, of authorized
and unissued Common Stock, treasury Common Stock or Common Stock purchased on
the open market.

 

3.3                                           Limitation on Number of Shares
Subject to Awards. Notwithstanding any provision in the Plan to the contrary,
and subject to Section 14.2, the maximum aggregate number of Shares with respect
to one or more Awards that may be granted to any one person other than a
Non-Employee Director during any calendar year shall be 1,000,000, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to a Non-Employee Director during any calendar year shall be 100,000 and
the maximum aggregate amount of cash that may be paid in cash to any one person
during any calendar year with respect to one or more Awards initially payable in
cash shall be five million dollars.

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1                                           Participation. The Administrator
may, from time to time, select from among all Eligible Individuals, those to
whom an Award shall be granted and shall determine the nature and amount of each
Award, which shall not be inconsistent with the requirements of the Plan. Except
as provided in Section 4.6 regarding the grant of Awards pursuant to the
Non-Employee Director Equity Compensation Policy, no Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.

 

4.2                                           Award Agreement. Each Award shall
be evidenced by an Award Agreement that sets forth the terms, conditions and
limitations for such Award, which may include the term of the Award, the
provisions applicable in the event of the Holder’s Termination of Service, and
the Company’s authority to unilaterally or bilaterally amend, modify, suspend,
cancel or rescind an Award. Award Agreements evidencing Awards intended to
qualify as Performance-Based Compensation shall contain such terms and

 

9

--------------------------------------------------------------------------------


 

conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

4.3                                           Limitations Applicable to
Section 16 Persons. Notwithstanding any other provision of the Plan, the Plan,
and any Award granted or awarded to any individual who is then subject to
Section 16 of the Exchange Act, shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including Rule 16b-3 of the Exchange Act and any amendments thereto) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, the Plan and Awards granted or awarded hereunder shall be
deemed amended to the extent necessary to conform to such applicable exemptive
rule.

 

4.4                                           At-Will Employment; Voluntary
Participation. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Director or Consultant for, the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Subsidiary.
Participation by each Holder in the Plan shall be voluntary and nothing in the
Plan shall be construed as mandating that any Eligible Individual shall
participate in the Plan.

 

4.5                                           Foreign Holders. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
countries other than the United States in which the Company and its Subsidiaries
operate or have Employees, Non-Employee Directors or Consultants, or in order to
comply with the requirements of any foreign securities exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign securities exchange;
(d) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any such foreign securities exchange. Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate Applicable Law. For purposes of the
Plan, all references to foreign laws, rules, regulations or taxes shall be
references to the laws, rules, regulations and taxes of any applicable
jurisdiction other than the United States or a political subdivision thereof.

 

4.6                                           Non-Employee Director Awards. The
Administrator, in its sole discretion, may provide that Awards granted to
Non-Employee Directors shall be granted pursuant to a written nondiscretionary
formula established by the Administrator (the “Non-Employee Director Equity
Compensation Policy”), subject to the limitations of the Plan. The Non-Employee
Director Equity Compensation Policy shall set forth the type of Award(s) to be
granted to Non-Employee Directors, the number of Shares to be subject to
Non-Employee Director Awards (subject to the limits of the Plan), the conditions
on which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as the Administrator shall determine
in its sole discretion. The Non-Employee Director Equity Compensation Policy may
be modified by the Administrator from time to time in its sole discretion.

 

10

--------------------------------------------------------------------------------


 

4.7                                           Stand-Alone and Tandem Awards.
Awards granted pursuant to the Plan may, in the sole discretion of the
Administrator, be granted either alone, in addition to, or in tandem with, any
other Award granted pursuant to the Plan. Awards granted in addition to or in
tandem with other Awards may be granted either at the same time as or at a
different time from the grant of such other Awards.

 

ARTICLE 5.

 

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION

 

5.1                                           Purpose. The Committee, in its
sole discretion, may determine at the time an Award is granted or at any time
thereafter whether such Award is intended to qualify as Performance-Based
Compensation. If the Committee, in its sole discretion, decides to grant such an
Award to an Eligible Individual that is intended to qualify as Performance-Based
Compensation (other than an Option or Stock Appreciation Right), then the
provisions of this Article 5 shall control over any contrary provision contained
in the Plan. The Administrator, in its sole discretion, may grant Awards to
other Eligible Individuals that are based on Performance Criteria or Performance
Goals or any such other criteria and goals as the Administrator shall establish,
but that do not satisfy the requirements of this Article 5 and that are not
intended to qualify as Performance-Based Compensation. Unless otherwise
specified by the Committee at the time of grant, the Performance Criteria with
respect to an Award intended to be Performance-Based Compensation payable to a
Covered Employee shall be determined on the basis of Applicable Accounting
Standards.

 

5.2                                           Applicability. The grant of an
Award to an Eligible Individual for a particular Performance Period shall not
require the grant of an Award to such Eligible Individual in any subsequent
Performance Period and the grant of an Award to any one Eligible Individual
shall not require the grant of an Award to any other Eligible Individual in such
period or in any other period.

 

5.3                                           Types of Awards. Notwithstanding
anything in the Plan to the contrary, the Committee may grant any Award to an
Eligible Individual intended to qualify as Performance-Based Compensation,
including, without limitation, Restricted Stock the restrictions with respect to
which lapse upon the attainment of specified Performance Goals, Restricted Stock
Units that vest and become payable upon the attainment of specified Performance
Goals and any Performance Awards described in Article 10 that vest or become
exercisable or payable upon the attainment of one or more specified Performance
Goals.

 

5.4                                           Procedures with Respect to
Performance-Based Awards. To the extent necessary to comply with the
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted to one or more Eligible Individuals which is intended to qualify as
Performance-Based Compensation, no later than 90 days following the commencement
of any Performance Period or any designated fiscal period or period of service
(or such earlier time as may be required under Section 162(m) of the Code), the
Committee shall, in writing, (a) designate one or more Eligible Individuals,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned under such Awards, the
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to

 

11

--------------------------------------------------------------------------------


 

take into account additional factors that the Committee may deem relevant,
including the assessment of individual or corporate performance for the
Performance Period.

 

5.5                                           Payment of Performance-Based
Awards. Unless otherwise provided in the applicable Program or Award Agreement
and only to the extent otherwise permitted by Section 162(m) of the Code, as to
an Award that is intended to qualify as Performance-Based Compensation, the
Holder must be employed by the Company or a Subsidiary throughout the
Performance Period. Unless otherwise provided in the applicable Performance
Goals, Program or Award Agreement, a Holder shall be eligible to receive payment
pursuant to such Awards for a Performance Period only if and to the extent the
Performance Goals for such period are achieved.

 

5.6                                           Additional Limitations.
Notwithstanding any other provision of the Plan and except as otherwise
determined by the Administrator, any Award which is granted to an Eligible
Individual and is intended to qualify as Performance-Based Compensation shall be
subject to any additional limitations set forth in Section 162(m) of the Code or
any regulations or rulings issued thereunder that are requirements for
qualification as Performance-Based Compensation, and the Plan and the applicable
Program and Award Agreement shall be deemed amended to the extent necessary to
conform to such requirements.

 

ARTICLE 6.

 

GRANTING OF OPTIONS

 

6.1                                           Granting of Options to Eligible
Individuals. The Administrator is authorized to grant Options to Eligible
Individuals from time to time, in its sole discretion, on such terms and
conditions as it may determine, which shall not be inconsistent with the Plan.

 

6.2                                           Qualification of Incentive Stock
Options. No Incentive Stock Option shall be granted to any person who is not an
Employee of the Company or any subsidiary corporation (as defined in
Section 424(f) of the Code) of the Company. No person who qualifies as a Greater
Than 10% Stockholder may be granted an Incentive Stock Option unless such
Incentive Stock Option conforms to the applicable provisions of Section 422 of
the Code. Any Incentive Stock Option granted under the Plan may be modified by
the Administrator, with the consent of the Holder, to disqualify such Option
from treatment as an “incentive stock option” under Section 422 of the Code. To
the extent that the aggregate Fair Market Value of stock with respect to which
“incentive stock options” (within the meaning of Section 422 of the Code, but
without regard to Section 422(d) of the Code) are exercisable for the first time
by a Holder during any calendar year under the Plan, and all other plans of the
Company and any parent or subsidiary corporation thereof (each as defined in
Section 424(e) and 424(f) of the Code, respectively), exceeds $100,000, the
Options shall be treated as Non-Qualified Stock Options to the extent required
by Section 422 of the Code. The rule set forth in the immediately preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the Fair Market Value
of stock shall be determined as of the time the respective options were granted.

 

6.3                                           Option Exercise Price. The
exercise price per Share subject to each Option shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value of a
Share on the date the Option is granted (or, as to Incentive Stock Options, on
the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code). In addition, in the case of Incentive Stock Options
granted to a Greater Than 10% Stockholder, such price shall not be less than
110% of the Fair Market Value of a Share on the date the Option is granted (or
the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

 

12

--------------------------------------------------------------------------------


 

6.4                                           Option Term. The term of each
Option (the “Option Term”) shall be set by the Administrator in its sole
discretion; provided, however, that the Option Term shall not be more than ten
(10) years from the date the Option is granted, or five (5) years from the date
an Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Options, which time period may not extend beyond the last
day of the Option Term. Except as limited by the requirements of Section 409A,
the Administrator may extend the Option Term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Holder, and may amend, subject
to Section 14.1, any other term or condition of such Option relating to such a
Termination of Service.

 

6.5                                           Option Vesting.

 

(a)                                 The period during which the right to
exercise, in whole or in part, an Option vests in the Holder shall be set by the
Administrator and the Administrator may determine that an Option may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Subsidiary, any of the
Performance Criteria, or any other criteria selected by the Administrator, and,
except as limited by the Plan, at any time after the grant of an Option, the
Administrator, in its sole discretion and subject to whatever terms and
conditions it selects, may accelerate the period during which an Option vests.

 

(b)                                 No portion of an Option which is
unexercisable at a Holder’s Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Administrator either in
the applicable Program, the Award Agreement evidencing the grant of an Option,
or by action of the Administrator following the grant of the Option. Unless
otherwise determined by the Administrator in the Award Agreement or by action of
the Administrator following the grant of the Option, the portion of an Option
that is unexercisable at a Holder’s Termination of Service shall automatically
expire thirty (30) days following such Termination of Service.

 

6.6                                           Substitute Awards. Notwithstanding
the foregoing provisions of this Article 6 to the contrary, in the case of an
Option that is a Substitute Award, the price per share of the Shares subject to
such Option may be less than the Fair Market Value per share on the date of
grant; provided that the excess of: (a) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the Shares subject to the
Substitute Award, over (b) the aggregate exercise price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Administrator) of the shares of the predecessor
entity that were subject to the grant assumed or substituted for by the Company,
over (y) the aggregate exercise price of such shares.

 

ARTICLE 7.

 

EXERCISE OF OPTIONS

 

7.1                                           Partial Exercise. An exercisable
Option may be exercised in whole or in part. However, an Option shall not be
exercisable with respect to fractional Shares and the Administrator may require
that, by the terms of the Option, a partial exercise must be with respect to a
minimum number of Shares.

 

7.2                                           Manner of Exercise. Unless
otherwise indicated in an Award Agreement, all or a portion of an exercisable
Option shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

 

13

--------------------------------------------------------------------------------


 

(a)                                 A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Option, or a portion thereof, is exercised. The notice shall be signed by the
Holder or other person then entitled to exercise the Option or such portion of
the Option;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with Applicable Law. The Administrator, in its sole discretion, may
also take whatever additional actions it deems appropriate to effect such
compliance including, without limitation, placing legends on share certificates
and issuing stop-transfer notices to agents and registrars;

 

(c)                                  In the event that the Option shall be
exercised pursuant to Section 12.3 by any person or persons other than the
Holder, appropriate proof of the right of such person or persons to exercise the
Option, as determined in the sole discretion of the Administrator; and

 

(d)                                 Full payment of the exercise price and
applicable withholding taxes to the stock administrator of the Company for the
Shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Sections 12.1 and 12.2.

 

7.3                                           Notification Regarding
Disposition. The Holder shall give the Company prompt written or electronic
notice of any disposition of Shares acquired by exercise of an Incentive Stock
Option which occurs within (a) two years from the date of granting (including
the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code) such Option to such Holder, or (b) one year after
the transfer of such Shares to such Holder.

 

ARTICLE 8.

 

AWARD OF RESTRICTED STOCK

 

8.1                               Award of Restricted Stock.

 

(a)                                 The Administrator is authorized to grant
Restricted Stock to Eligible Individuals, and shall determine the terms and
conditions, including the restrictions applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan, and
may impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.

 

(b)                                 The Administrator shall establish the
purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value, if any, of the Shares to be purchased, unless otherwise
permitted by Applicable Law. In all cases, legal consideration shall be required
for each issuance of Restricted Stock.

 

8.2                                           Rights as Stockholders. Subject to
Section 8.4, upon issuance of Restricted Stock, the Holder shall have, unless
otherwise provided by the Administrator, all the rights of a stockholder with
respect to said Shares, subject to the restrictions in the applicable Program or
in each individual Award Agreement, including the right to receive all dividends
and other distributions paid or made with respect to the Shares; provided,
however, that, in the sole discretion of the Administrator, any extraordinary
distributions with respect to the Shares shall be subject to the restrictions
set forth in Section 8.3. In addition, with respect to a share of Restricted
Stock with performance-based vesting, dividends which are paid prior to vesting
shall only be paid out to the Holder to the extent that the performance-based
vesting conditions are subsequently satisfied and the share of Restricted Stock
vests.

 

14

--------------------------------------------------------------------------------


 

8.3                                           Restrictions. All shares of
Restricted Stock (including any shares received by Holders thereof with respect
to shares of Restricted Stock as a result of stock dividends, stock splits or
any other form of recapitalization) shall, in the terms of the applicable
Program or in each individual Award Agreement, be subject to such restrictions
and vesting requirements as the Administrator shall provide. Such restrictions
may include, without limitation, restrictions concerning voting rights and
transferability and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator, including, without limitation, criteria based on
the Holder’s duration of employment, directorship or consultancy with the
Company, the Performance Criteria, Company performance, individual performance
or other criteria selected by the Administrator. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
applicable Program or Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire.

 

8.4                                           Repurchase or Forfeiture of
Restricted Stock. Except as otherwise determined by the Administrator at the
time of the grant of the Award or thereafter, if no price was paid by the Holder
for the Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Holder’s rights in unvested Restricted Stock then
subject to restrictions shall lapse, and such Restricted Stock shall be
surrendered to the Company and cancelled without consideration. If a price was
paid by the Holder for the Restricted Stock, upon a Termination of Service
during the applicable restriction period, the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the applicable
Program or Award Agreement. Notwithstanding the foregoing, the Administrator, in
its sole discretion, may provide that upon certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service or any other event, the Holder’s rights in unvested
Restricted Stock shall not lapse, such Restricted Stock shall vest and, if
applicable, the Company shall not have a right of repurchase.

 

8.5                                           Certificates for Restricted Stock.
Restricted Stock granted pursuant to the Plan may be evidenced in such manner as
the Administrator shall determine. Certificates or book entries evidencing
shares of Restricted Stock shall include an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock. The
Company, in its sole discretion, may (a) retain physical possession of any stock
certificate evidencing shares of Restricted Stock until the restrictions thereon
shall have lapsed and/or (b) require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may but need not be the Company) until the restrictions thereon shall
have lapsed, and that the Holder deliver a stock power, endorsed in blank,
relating to such Restricted Stock.

 

8.6                                           Section 83(b) Election. If a
Holder makes an election under Section 83(b) of the Code to be taxed with
respect to the Restricted Stock as of the date of transfer of the Restricted
Stock rather than as of the date or dates upon which the Holder would otherwise
be taxable under Section 83(a) of the Code, the Holder shall be required to
deliver a copy of such election to the Company promptly after filing such
election with the Internal Revenue Service along with proof of the timely filing
thereof with the Internal Revenue Service.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 9.

 

AWARD OF RESTRICTED STOCK UNITS

 

9.1                                           Grant of Restricted Stock Units.
The Administrator is authorized to grant Awards of Restricted Stock Units to any
Eligible Individual selected by the Administrator in such amounts and subject to
such terms and conditions as determined by the Administrator.

 

9.2                                           Term. Except as otherwise provided
herein, the term of a Restricted Stock Unit award shall be set by the
Administrator in its sole discretion.

 

9.3                                           Purchase Price. The Administrator
shall specify the purchase price, if any, to be paid by the Holder to the
Company with respect to any Restricted Stock Unit award; provided, however, that
value of the consideration shall not be less than the par value of a Share,
unless otherwise permitted by Applicable Law.

 

9.4                                           Vesting of Restricted Stock Units.
At the time of grant, the Administrator shall specify the date or dates on which
the Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, including, without
limitation, vesting based upon the Holder’s duration of service to the Company
or any Subsidiary, one or more Performance Criteria, Company performance,
individual performance or other specific criteria, in each case on a specified
date or dates or over any period or periods, as determined by the Administrator.

 

9.5                                           Maturity and Payment. At the time
of grant, the Administrator shall specify the maturity date applicable to each
grant of Restricted Stock Units, which shall be no earlier than the vesting date
or dates of the Award and may be determined at the election of the Holder (if
permitted by the applicable Award Agreement); provided that, except as otherwise
determined by the Administrator, set forth in any applicable Award Agreement,
and subject to compliance with Section 409A of the Code, in no event shall the
maturity date relating to each Restricted Stock Unit occur following the later
of (a) the 15th day of the third month following the end of calendar year in
which the applicable portion of the Restricted Stock Unit vests; or (b) the
15th day of the third month following the end of the Company’s fiscal year in
which the applicable portion of the Restricted Stock Unit vests. On the maturity
date, the Company shall, subject to Section 12.4(e), transfer to the Holder one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or in the sole
discretion of the Administrator, an amount in cash equal to the Fair Market
Value of such Shares on the maturity date or a combination of cash and Common
Stock as determined by the Administrator.

 

9.6                                           Payment upon Termination of
Service. An Award of Restricted Stock Units shall only be payable while the
Holder is an Employee, a Consultant or a member of the Board, as applicable;
provided, however, that the Administrator, in its sole discretion, may provide
(in an Award Agreement or otherwise) that a Restricted Stock Unit award may be
paid subsequent to a Termination of Service in certain events, including a
Change in Control, the Holder’s death, retirement or disability or any other
specified Termination of Service.

 

9.7                                           No Rights as a Stockholder. Unless
otherwise determined by the Administrator, a Holder of Restricted Stock Units
shall possess no incidents of ownership with respect to the Shares represented
by such Restricted Stock Units, unless and until such Shares are transferred to
the Holder pursuant to the terms of this Plan and the Award Agreement.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 10.

 

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS AND STOCK PAYMENTS

 

10.1                                    Performance Awards.

 

(a)                                 The Administrator is authorized to grant
Performance Awards, including Awards of Performance Stock Units, to any Eligible
Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards, including
Performance Stock Units, may be linked to any one or more of the Performance
Criteria or other specific criteria determined by the Administrator, in each
case on a specified date or dates or over any period or periods and in such
amounts as may be determined by the Administrator. Performance Awards, including
Performance Stock Unit awards may be paid in cash, Shares, or a combination of
cash and Shares, as determined by the Administrator.

 

(b)                                 Without limiting Section 10.1(a), the
Administrator may grant Performance Awards to any Eligible Individual in the
form of a cash bonus payable upon the attainment of objective Performance Goals,
or such other criteria, whether or not objective, which are established by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. Any such bonuses paid to a Holder which
are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article 5.

 

10.2                                    Dividend Equivalents.

 

Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates with
respect to dividends with record dates that occur during the period between the
date an Award is granted to a Holder and the date such Award vests, is
exercised, is distributed or expires, as determined by the Administrator. Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such restrictions and limitations as may
be determined by the Administrator. In addition, Dividend Equivalents with
respect to an Award with performance-based vesting that are based on dividends
paid prior to the vesting of such Award shall only be paid out to the Holder to
the extent that the performance-based vesting conditions are subsequently
satisfied and the Award vests.

 

10.3                                    Stock Payments. The Administrator is
authorized to make Stock Payments to any Eligible Individual. The number or
value of Shares of any Stock Payment shall be determined by the Administrator
and may be based upon one or more Performance Criteria or any other specific
criteria, including service to the Company or any Subsidiary, determined by the
Administrator. Shares underlying a Stock Payment which is subject to a vesting
schedule or other conditions or criteria set by the Administrator shall not be
issued until those conditions have been satisfied. Unless otherwise provided by
the Administrator, a Holder of a Stock Payment shall have no rights as a Company
stockholder with respect to such Stock Payment until such time as the Stock
Payment has vested and the Shares underlying the Award have been issued to the
Holder. Stock Payments may, but are not required to, be made in lieu of base
salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.

 

10.4                                    Term. The term of a Performance Award,
Dividend Equivalent award and/or Stock Payment award shall be established by the
Administrator in its sole discretion.

 

17

--------------------------------------------------------------------------------


 

10.5                                    Purchase Price. The Administrator may
establish the purchase price of a Performance Award or Shares distributed as a
Stock Payment award; provided, however, that value of the consideration shall
not be less than the par value of a Share, unless otherwise permitted by
Applicable Law.

 

10.6                                    Termination of Service. A Performance
Award, Stock Payment award, and/or Dividend Equivalent award is distributable
only while the Holder is an Employee, Director or Consultant, as applicable. The
Administrator, however, in its sole discretion, may provide that the Performance
Award, Dividend Equivalent award, and/or Stock Payment award may be distributed
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.

 

ARTICLE 11.

 

AWARD OF STOCK APPRECIATION RIGHTS

 

11.1                                    Grant of Stock Appreciation Rights.

 

(a)                                 The Administrator is authorized to grant
Stock Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

 

(b)                                 A Stock Appreciation Right shall entitle the
Holder (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the Stock Appreciation
Right from the Fair Market Value on the date of exercise of the Stock
Appreciation Right by the number of Shares with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Administrator may impose. Except as described in (c) below, the exercise price
per Share subject to each Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value on the
date the Stock Appreciation Right is granted.

 

(c)                                  Notwithstanding the foregoing provisions of
Section 11.1(b) to the contrary, in the case of a Stock Appreciation Right that
is a Substitute Award, the price per share of the Shares subject to such Stock
Appreciation Right may be less than 100% of the Fair Market Value per share on
the date of grant; provided that the excess of: (i) the aggregate Fair Market
Value (as of the date such Substitute Award is granted) of the Shares subject to
the Substitute Award, over (ii) the aggregate exercise price thereof does not
exceed the excess of: (x) the aggregate fair market value (as of the time
immediately preceding the transaction giving rise to the Substitute Award, such
fair market value to be determined by the Administrator) of the shares of the
predecessor entity that were subject to the grant assumed or substituted for by
the Company, over (y) the aggregate exercise price of such shares.

 

11.2                                    Stock Appreciation Right Vesting.

 

(a)                                 The period during which the right to
exercise, in whole or in part, a Stock Appreciation Right vests in the Holder
shall be set by the Administrator and the Administrator may determine that a
Stock Appreciation Right may not be exercised in whole or in part for a
specified period after it is granted. Such vesting may be based on service with
the Company or any Subsidiary, any of the Performance Criteria, or any other
criteria selected by the Administrator. Except as limited by the Plan, at any
time after grant of a Stock Appreciation Right, the Administrator, in its sole
discretion and subject to

 

18

--------------------------------------------------------------------------------


 

whatever terms and conditions it selects, may accelerate the period during which
a Stock Appreciation Right vests.

 

(b)                                 No portion of a Stock Appreciation Right
which is unexercisable at a Holder’s Termination of Service shall thereafter
become exercisable, except as may be otherwise provided by the Administrator in
the applicable Program, the Award Agreement evidencing the grant of a Stock
Appreciation Right, or by action of the Administrator following the grant of the
Stock Appreciation Right.

 

11.3                                    Manner of Exercise. All or a portion of
an exercisable Stock Appreciation Right shall be deemed exercised upon delivery
of all of the following to the Secretary of the Company, the stock administrator
of the Company, or such other person or entity designated by the Administrator,
or his, her or its office, as applicable:

 

(a)                                 A written or electronic notice complying
with the applicable rules established by the Administrator stating that the
Stock Appreciation Right, or a portion thereof, is exercised. The notice shall
be signed by the Holder or other person then entitled to exercise the Stock
Appreciation Right or such portion of the Stock Appreciation Right;

 

(b)                                 Such representations and documents as the
Administrator, in its sole discretion, deems necessary or advisable to effect
compliance with Applicable Law. The Administrator, in its sole discretion, may
also take whatever additional actions it deems appropriate to effect such
compliance, including, without limitation, placing legends on share certificates
and issuing stop-transfer notices to agents and registrars;

 

(c)                                  In the event that the Stock Appreciation
Right shall be exercised pursuant to this Section 11.3 by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Stock Appreciation Right, as determined in the sole discretion
of the Administrator; and

 

(d)                                 Full payment of the exercise price and
applicable withholding taxes to the stock administrator of the Company for the
Shares with respect to which the Stock Appreciation Right, or portion thereof,
is exercised, in a manner permitted by Sections 12.1 and 12.2.

 

11.4                                    Stock Appreciation Right Term. The term
of each Stock Appreciation Right (the “Stock Appreciation Right Term”) shall be
set by the Administrator in its sole discretion; provided, however, that the
Stock Appreciation Right Term shall not be more than ten (10) years from the
date the Stock Appreciation Right is granted. The Administrator shall determine
the time period, including the time period following a Termination of Service,
during which the Holder has the right to exercise the vested Stock Appreciation
Rights, which time period may not extend beyond the last day of the Stock
Appreciation Right Term applicable to such Stock Appreciation Right. Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder or the first sentence of this Section 11.4, the Administrator
may extend the Stock Appreciation Right Term of any outstanding Stock
Appreciation Right, and may extend the time period during which vested Stock
Appreciation Rights may be exercised, in connection with any Termination of
Service of the Holder, and may amend, subject to Section 14.1, any other term or
condition of such Stock Appreciation Right relating to such a Termination of
Service.

 

11.5                                    Payment. Payment of the amounts payable
with respect to Stock Appreciation Rights pursuant to this Article 11 shall be
in cash, Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised), or a combination of both, as determined by the
Administrator.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 12.

 

ADDITIONAL TERMS OF AWARDS

 

12.1                                    Payment. The Administrator shall
determine the methods by which payments by any Holder with respect to any Awards
granted under the Plan shall be made, including, without limitation: (a) cash or
check, (b) Shares (including, in the case of payment of the exercise price of an
Award, Shares issuable pursuant to the exercise of the Award) or Shares held for
such period of time as may be required by the Administrator in order to avoid
adverse accounting consequences, in each case, having a Fair Market Value on the
date of delivery equal to the aggregate payments required, (c) delivery of a
written or electronic notice that the Holder has placed a market sell order with
a broker acceptable to the Company with respect to Shares then issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) any
other form of legal consideration acceptable to the Administrator in its sole
discretion. The Administrator shall also determine the methods by which Shares
shall be delivered or deemed to be delivered to Holders. Notwithstanding any
other provision of the Plan to the contrary, no Holder who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

 

12.2                                    Tax Withholding. The Company or any
Subsidiary shall have the authority and the right to deduct or withhold, or
require a Holder to remit to the Company, an amount sufficient to satisfy
federal, state, local and foreign taxes (including the Holder’s FICA, employment
tax or other social security contribution obligation) required by law to be
withheld with respect to any taxable event concerning a Holder arising as a
result of the Plan. The Administrator, in its sole discretion and in
satisfaction of the foregoing requirement, may withhold, or allow a Holder to
elect to have the Company withhold, Shares otherwise issuable under an Award (or
allow the surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

 

12.3                                    Transferability of Awards.

 

(a)                                 Except as otherwise provided in
Section 12.3(b) and 12.3(c):

 

(i)                                     No Award under the Plan may be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution or, subject to the consent of the Administrator,
pursuant to a DRO, unless and until such Award has been exercised, or the Shares
underlying such Award have been issued, and all restrictions applicable to such
Shares have lapsed;

 

(ii)                                  No Award or interest or right therein
shall be liable for the debts, contracts or engagements of the Holder or the
Holder’s successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment,

 

20

--------------------------------------------------------------------------------


 

levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 12.3(a)(i); and

 

(iii)                               During the lifetime of the Holder, only the
Holder may exercise an Award (or any portion thereof) granted to such Holder
under the Plan, unless it has been disposed of pursuant to a DRO; after the
death of the Holder, any exercisable portion of an Award may, prior to the time
when such portion becomes unexercisable under the Plan or the applicable Program
or Award Agreement, be exercised by the Holder’s personal representative or by
any person empowered to do so under the deceased Holder’s will or under the
then-applicable laws of descent and distribution.

 

(b)                                 Notwithstanding Section 12.3(a), the
Administrator, in its sole discretion, may determine to permit a Holder to
transfer an Award other than an Incentive Stock Option to any one or more
Permitted Transferees, subject to the following terms and conditions: (i) an
Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution or pursuant to a DRO; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Holder (other than the
ability to further transfer the Award); and (iii) the Holder and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including, without limitation documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under Applicable Law and (C) evidence the transfer.

 

(c)                                  Notwithstanding Section 12.3(a), a Holder
may, in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of the Holder and to receive any distribution with respect
to any Award upon the Holder’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Holder, except to the extent the Plan, the Program
and the Award Agreement otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Administrator. If the Holder is married
or a domestic partner in a domestic partnership qualified under Applicable Law
and resides in a community property state, a designation of a person other than
the Holder’s spouse or domestic partner, as applicable, as the Holder’s
beneficiary with respect to more than 50% of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse or domestic partner. If no beneficiary has been designated or
survives the Holder, payment shall be made to the person entitled thereto
pursuant to the Holder’s will or the laws of descent and distribution. Subject
to the foregoing, a beneficiary designation may be changed or revoked by a
Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.

 

12.4                                    Conditions to Issuance of Shares.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
or make any book entries evidencing Shares pursuant to the exercise of any
Award, unless and until the Board or the Committee has determined, with advice
of counsel, that the issuance of such Shares is in compliance with Applicable
Law and the Shares are covered by an effective registration statement or
applicable exemption from registration. In addition to the terms and conditions
provided herein, the Board or the Committee may require that a Holder make such
reasonable covenants, agreements and representations as the Board or the
Committee, in its sole discretion, deems advisable in order to comply with
Applicable Law.

 

21

--------------------------------------------------------------------------------


 

(b)                                 All share certificates delivered pursuant to
the Plan and all Shares issued pursuant to book entry procedures are subject to
any stop-transfer orders and other restrictions as the Administrator deems
necessary or advisable to comply with Applicable Law. The Administrator may
place legends on any share certificate or book entry to reference restrictions
applicable to the Shares.

 

(c)                                  The Administrator shall have the right to
require any Holder to comply with any timing or other restrictions with respect
to the settlement, distribution or exercise of any Award, including a
window-period limitation, as may be imposed in the sole discretion of the
Administrator.

 

(d)                                 No fractional Shares shall be issued and the
Administrator, in its sole discretion, shall determine whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding down.

 

(e)                                  Notwithstanding any other provision of the
Plan, unless otherwise determined by the Administrator or required by Applicable
Law, the Company shall not deliver to any Holder certificates evidencing Shares
issued in connection with any Award and instead such Shares shall be recorded in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).

 

12.5                                    Forfeiture and Claw-Back Provisions.
Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in an Award Agreement or otherwise, or to require a Holder to agree by
separate written or electronic instrument, that:  (i) Any proceeds, gains or
other economic benefit actually or constructively received by the Holder upon
any receipt or exercise of the Award, or upon the receipt or resale of any
Shares underlying the Award, shall be paid to the Company, and (ii) the Award
shall terminate and any unexercised portion of the Award (whether or not vested)
shall be forfeited, if (x) a Termination of Service occurs prior to a specified
date, or within a specified time period following receipt or exercise of the
Award, or (y) the Holder at any time, or during a specified time period, engages
in any activity in competition with the Company, or which is inimical, contrary
or harmful to the interests of the Company, as further defined by the
Administrator or (z) the Holder incurs a Termination of Service for “cause” (as
such term is defined in the sole discretion of the Administrator, or as set
forth in a written agreement relating to such Award between the Company and the
Holder).  All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Holder upon any receipt or exercise
of any Award or upon the receipt or resale of any Shares underlying the Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

 

12.6                                    Prohibition on Repricing. Subject to
Section 14.2, the Administrator shall not, without the approval of the
stockholders of the Company, (i) authorize the amendment of any outstanding
Option or Stock Appreciation Right to reduce its price per share, or (ii) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per share exceeds the Fair
Market Value of the underlying Shares. Subject to Section 14.2, the
Administrator shall have the authority, without the approval of the stockholders
of the Company, to amend any outstanding Award to increase the price per share
or to cancel and replace an Award with the grant of an Award having a price per
share that is greater than or equal to the price per share of the original
Award. Furthermore, for purposes of this Section 12.6, except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price

 

22

--------------------------------------------------------------------------------


 

per share of outstanding Options or Stock Appreciation Rights or cancel
outstanding Options or Stock Appreciation Rights in exchange for cash, other
Awards or Options or Stock Appreciation Rights with an exercise price per share
that is less than the exercise price per share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.

 

ARTICLE 13.

 

ADMINISTRATION

 

13.1                                    Administrator. The Committee (or another
committee or a subcommittee of the Board assuming the functions of the Committee
under the Plan) shall administer the Plan (except as otherwise permitted
herein). To the extent necessary to comply with Rule 16b-3 of the Exchange Act,
and with respect to Awards that are intended to be Performance-Based
Compensation, including Options and Stock Appreciation Rights, the Committee (or
another committee or subcommittee of the Board assuming the functions of the
Committee under the Plan) shall take all action with respect to such Awards, and
the individuals taking such action shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is intended to qualify as both a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act or any successor rule and an “outside
director” for purposes of Section 162(m) of the Code. Additionally, to the
extent required by Applicable Law, each of the individuals constituting the
Committee (or another committee or subcommittee of the Board assuming the
functions of the Committee under the Plan) shall be an “independent director”
under the rules of any securities exchange or automated quotation system on
which the Shares are listed, quoted or traded. Notwithstanding the foregoing,
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 13.l or
otherwise provided in any charter of the Committee. Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment. Committee members may resign at any
time by delivering written or electronic notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and, with respect to such Awards, the terms
“Administrator” and “Committee” as used in the Plan shall be deemed to refer to
the Board and (b) the Board or Committee may delegate its authority hereunder to
the extent permitted by Section 13.6.

 

13.2                                    Duties and Powers of Committee. It shall
be the duty of the Committee to conduct the general administration of the Plan
in accordance with its provisions. The Committee shall have the power to
interpret the Plan, the Program and the Award Agreement, and to adopt such
rules for the administration, interpretation and application of the Plan as are
not inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement; provided that the rights or obligations of
the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under
Section 12.5 or Section 14.10. Any such grant or award under the Plan need not
be the same with respect to each Holder. Any such interpretations and rules with
respect to Incentive Stock Options shall be consistent with the provisions of
Section 422 of the Code. In its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan except with respect to matters which under Rule 16b-3 under the
Exchange Act or any successor rule, or Section 162(m) of the Code, or any
regulations or rules issued thereunder, or the rules of any securities exchange
or automated quotation system on which the Shares are listed, quoted or traded
are required to be determined in the sole discretion of the Committee.

 

23

--------------------------------------------------------------------------------


 

13.3                                    Action by the Committee. Unless
otherwise established by the Board or in any charter of the Committee, a
majority of the Committee shall constitute a quorum and the acts of a majority
of the members present at any meeting at which a quorum is present, and acts
approved in writing by all members of the Committee in lieu of a meeting, shall
be deemed the acts of the Committee. Each member of the Committee is entitled
to, in good faith, rely or act upon any report or other information furnished to
that member by any officer or other employee of the Company or any Subsidiary,
the Company’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

 

13.4                                    Authority of Administrator. Subject to
the Company’s Bylaws, the Committee’s Charter and any specific designation in
the Plan, the Administrator has the exclusive power, authority and sole
discretion to:

 

(a)                                 Designate Eligible Individuals to receive
Awards;

 

(b)                                 Determine the type or types of Awards to be
granted to each Eligible Individual;

 

(c)                                  Determine the number of Awards to be
granted and the number of Shares to which an Award will relate;

 

(d)                                 Determine the terms and conditions of any
Award granted pursuant to the Plan, including, but not limited to, the exercise
price, grant price, purchase price, any Performance Criteria, any reload
provision, any restrictions or limitations on the Award, any schedule for
vesting, lapse of forfeiture restrictions or restrictions on the exercisability
of an Award, and accelerations or waivers thereof, and any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;

 

(e)                                  Determine whether, to what extent, and
pursuant to what circumstances an Award may be settled in, or the exercise price
of an Award may be paid in cash, Shares, other Awards, or other property, or an
Award may be canceled, forfeited, or surrendered;

 

(f)                                   Prescribe the form of each Award
Agreement, which need not be identical for each Holder;

 

(g)                                  Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt, or revise any rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                                     Interpret the terms of, and any matter
arising pursuant to, the Plan, any Program or any Award Agreement;

 

(j)                                    Make all other decisions and
determinations that may be required pursuant to the Plan or as the Administrator
deems necessary or advisable to administer the Plan; and

 

(k)                                 Accelerate wholly or partially the vesting
or lapse of restrictions of any Award or portion thereof at any time after the
grant of an Award, subject to whatever terms and conditions it selects and
Section 14.2.

 

24

--------------------------------------------------------------------------------


 

13.5                                    Decisions Binding. The Administrator’s
interpretation of the Plan, any Awards granted pursuant to the Plan, any
Program, any Award Agreement and all decisions and determinations by the
Administrator with respect to the Plan are final, binding and conclusive on all
parties.

 

13.6                                    Delegation of Authority. To the extent
permitted by Applicable Law, the Board or Committee may from time to time
delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article 13; provided, however, that in
no event shall an officer of the Company be delegated the authority to grant
awards to, or amend awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act, (b) Covered Employees or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and other Applicable Law. Any delegation
hereunder shall be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation, and the Board may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 13.6 shall serve in such
capacity at the pleasure of the Board and the Committee.

 

ARTICLE 14.

 

MISCELLANEOUS PROVISIONS

 

14.1                                    Amendment, Suspension or Termination of
the Plan. Except as otherwise provided in this Section 14.1, the Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee. However, without
approval of the Company’s stockholders given within twelve (12) months before or
after the action by the Administrator, no action of the Administrator may,
except as provided in Section 14.2, (a) increase the limits imposed in
Section 3.1 on the maximum number of Shares which may be issued under the Plan,
(b) reduce the price per share of any outstanding Option or Stock Appreciation
Right granted under the Plan or take any action prohibited under Section 12.6,
or (c) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per share
exceeds the Fair Market Value of the underlying Shares. Except as provided in
Section 12.5 and Section 14.10, no amendment, suspension or termination of the
Plan shall, without the consent of the Holder, impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides. No Awards may be granted or awarded during any
period of suspension or after termination of the Plan, and notwithstanding
anything herein to the contrary, in no event may any Award be granted under the
Plan after the tenth (10th) anniversary of the Effective Date (the “Expiration
Date”). Any Awards that are outstanding on the Expiration Date shall remain in
force according to the terms of the Plan and the applicable Award Agreement.

 

14.2                                    Changes in Common Stock or Assets of the
Company, Acquisition or Liquidation of the Company and Other Corporate Events.

 

(a)                                 In the event of any stock dividend, stock
split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the Shares of the Company’s stock or
the share price of the Company’s stock other than an Equity Restructuring, the
Administrator may make equitable adjustments, if any, to reflect such change
with respect to: (i) the aggregate number and kind of Shares that may be issued
under the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3 on the maximum number and kind of Shares which may be
issued under the Plan, and adjustments of the Award Limit, and adjustments of
the manner in which shares subject to Full Value Awards will be

 

25

--------------------------------------------------------------------------------


 

counted); (ii) the number and kind of Shares (or other securities or property)
subject to outstanding Awards; (iii) (iii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iv) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Performance-Based Compensation shall be made consistent with
the requirements of Section 162(m) of the Code.

 

(b)                                 In the event of any transaction or event
described in Section 14.2(a) or any unusual or nonrecurring transactions or
events affecting the Company, any Subsidiary of the Company, or the financial
statements of the Company or any Subsidiary, or of changes in Applicable Law or
accounting principles, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

 

(i)                                     To provide for either (A) termination of
any such Award in exchange for an amount of cash, if any, equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Holder’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 14.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Holder’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Administrator, in
its sole discretion, having an aggregate value not exceeding the amount that
could have been attained upon the exercise of such Award or realization of the
Holder’s rights had such Award been currently exercisable or payable or fully
vested;

 

(ii)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by similar options, rights or awards covering the stock
of the successor or survivor corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               To make adjustments in the number and type
of Shares of the Company’s stock (or other securities or property) subject to
outstanding Awards, and in the number and kind of outstanding Restricted Stock
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;

 

(iv)                              To provide that such Award shall be
exercisable or payable or fully vested with respect to all Shares covered
thereby, notwithstanding anything to the contrary in the Plan or the applicable
Program or Award Agreement; and

 

(v)                                 To provide that the Award cannot vest, be
exercised or become payable after such event.

 

(c)                                  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in
Section 14.2(a) and 14.2(b):

 

(i)                                     The number and type of securities
subject to each outstanding Award and/or the exercise price or grant price
thereof, if applicable, shall be equitably adjusted; and/or

 

26

--------------------------------------------------------------------------------


 

(ii)                                  The Administrator shall make such
equitable adjustments, if any, as the Administrator, in its sole discretion, may
deem appropriate to reflect such Equity Restructuring with respect to the
aggregate number and kind of Shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 3.1
and 3.3 on the maximum number and kind of Shares which may be issued under the
Plan, adjustments of the Award Limit, and adjustments of the manner in which
Shares subject to Full Value Awards will be counted). The adjustments provided
under this Section 14.2(c) shall be nondiscretionary and shall be final and
binding on the affected Holder and the Company.

 

(d)                                 Notwithstanding any other provision of the
Plan, in the event of a Change in Control, each outstanding Award shall continue
in effect or be assumed or an equivalent Award substituted by the successor
corporation or a parent or subsidiary of the successor corporation.

 

(e)                                  In the event that the successor corporation
in a Change in Control refuses to assume or substitute for the Award, the
Administrator may cause any or all of such Awards to become fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on any or all of such Awards to lapse. If an Award is exercisable
in lieu of assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Holder that the Award shall be fully exercisable
for a period of fifteen (15) days from the date of such notice, contingent upon
the occurrence of the Change in Control, and the Award shall terminate upon the
expiration of such period.

 

(f)                                   For the purposes of this Section 14.2, an
Award shall be considered assumed if, following the Change in Control, the Award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
was not solely common stock of the successor corporation or its parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Award, for each Share
subject to an Award, to be solely common stock of the successor corporation or
its parent equal in fair market value to the per-share consideration received by
holders of Common Stock in the Change in Control.

 

(g)                                  The Administrator, in its sole discretion,
may include such further provisions and limitations in any Award, agreement or
certificate, as it may deem equitable and in the best interests of the Company
that are not inconsistent with the provisions of the Plan.

 

(h)                                 With respect to Awards which are granted to
Covered Employees and are intended to qualify as Performance-Based Compensation,
no adjustment or action described in this Section 14.2 or in any other provision
of the Plan shall be authorized to the extent that such adjustment or action
would cause such Award to fail to so qualify as Performance-Based Compensation,
unless the Administrator determines that the Award should not so qualify. No
adjustment or action described in this Section 14.2 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

 

(i)                                     The existence of the Plan, the Program,
the Award Agreement and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or

 

27

--------------------------------------------------------------------------------


 

other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(j)                                    No action shall be taken under this
Section 14.2 which shall cause an Award to fail to be exempt from or comply with
Section 409A of the Code or the Treasury Regulations thereunder.

 

(k)                                 In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the Shares or the share price of the
Common Stock including any Equity Restructuring, for reasons of administrative
convenience, the Administrator, in its sole discretion, may refuse to permit the
exercise of any Award during a period of up to thirty (30) days prior to the
consummation of any such transaction.

 

14.3                                    Approval of Plan by Stockholders. The
Plan shall be submitted for the approval of the Company’s stockholders within
twelve (12) months after the date of the Board’s initial adoption of the Plan.
Awards may be granted or awarded prior to such stockholder approval; provided
that such Awards shall not be exercisable, shall not vest and the restrictions
thereon shall not lapse and no Shares shall be issued pursuant thereto prior to
the time when the Plan is approved by the stockholders; and provided, further,
that if such approval has not been obtained at the end of said twelve (12) month
period, all Awards previously granted or awarded under the Plan shall thereupon
be canceled and become null and void.

 

14.4                                    No Stockholders Rights. Except as
otherwise provided herein, a Holder shall have none of the rights of a
stockholder with respect to Shares covered by any Award until the Holder becomes
the record owner of such Shares.

 

14.5                                    Paperless Administration. In the event
that the Company establishes, for itself or using the services of a third party,
an automated system for the documentation, granting or exercise of Awards, such
as a system using an internet website or interactive voice response, then the
paperless documentation, granting or exercise of Awards by a Holder may be
permitted through the use of such an automated system.

 

14.6                                    Effect of Plan upon Other Compensation
Plans. The adoption of the Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Subsidiary. Nothing in the Plan
shall be construed to limit the right of the Company or any Subsidiary: (a) to
establish any other forms of incentives or compensation for Employees, Directors
or Consultants of the Company or any Subsidiary, or (b) to grant or assume
options or other rights or awards otherwise than under the Plan in connection
with any proper corporate purpose including without limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.

 

14.7                                    Compliance with Laws. The Plan, the
granting and vesting of Awards under the Plan and the issuance and delivery of
Shares and the payment of money under the Plan or under Awards granted or
awarded hereunder are subject to compliance with all Applicable Law (including
but not limited to state, federal and foreign securities law and margin
requirements), and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to

 

28

--------------------------------------------------------------------------------


 

such restrictions, and the person acquiring such securities shall, if requested
by the Company, provide such assurances and representations to the Company as
the Company may deem necessary or desirable to assure compliance with all
Applicable Law. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to Applicable Law.

 

14.8                                    Titles and Headings, References to
Sections of the Code or Exchange Act. The titles and headings of the Sections in
the Plan are for convenience of reference only and, in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control. References to sections of the Code or the Exchange Act shall include
any amendment or successor thereto.

 

14.9                                    Governing Law. The Plan and any
agreements hereunder shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof or of any other jurisdiction.

 

14.10                             Section 409A. To the extent that the
Administrator determines that any Award granted under the Plan is subject to
Section 409A of the Code, the Program pursuant to which such Award is granted
and the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Section 409A of the Code. To the extent applicable, the
Plan, the Program and any Award Agreements shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Administrator determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Administrator may adopt such amendments to the Plan and the
applicable Program and Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.

 

14.11                             No Rights to Awards. No Eligible Individual or
other person shall have any claim to be granted any Award pursuant to the Plan,
and neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Holders or any other persons uniformly.

 

14.12                             Unfunded Status of Awards. The Plan is
intended to be an “unfunded” plan for incentive compensation. With respect to
any payments not yet made to a Holder pursuant to an Award, nothing contained in
the Plan or any Program or Award Agreement shall give the Holder any rights that
are greater than those of a general creditor of the Company or any Subsidiary.

 

14.13                             Indemnification. To the extent allowable
pursuant to Applicable Law, each member of the Committee or of the Board shall
be indemnified and held harmless by the Company from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of

 

29

--------------------------------------------------------------------------------


 

indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

14.14                             Relationship to other Benefits. No payment
pursuant to the Plan shall be taken into account in determining any benefits
under any pension, retirement, savings, profit sharing, group insurance, welfare
or other benefit plan of the Company or any Subsidiary except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.

 

14.15                             Expenses. The expenses of administering the
Plan shall be borne by the Company and its Subsidiaries.

 

* * * * *

 

30

--------------------------------------------------------------------------------